Gamble, Judge,
delivered the opinion of the court.
1. The answer of the defendant, which was stricken out by the Common Pleas, merely presented a claim upon the plaintiffs in favor of the defendant, for alleged negligence in a matter in which they acted as the agents of the defendant. There is no connection between the claim thus set up and the note or the consideration of the note sued on by the plaintiffs. It is an independent set-off of unliquidated damages, which is not to be allowed. Cowan v. Modrell, 15 Mo. Rep. 424. Johnson v. Jones, 16 Mo. Rep. 494.
The judgment of the Court of Common Pleas is, with, the concurrence of the other judges, affirmed.